DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remark, filed 07/09/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of previous office action has been withdrawn. Upon further searches and considerations, claims 1-20 are allowed, because none of prior arts disclose the claim limitation “uploading different types of security-relevant data from components in the computer network to a security information plane (SIP) manager via a southbound SIP interface of the SIP manager, wherein at least some of the different types of security-relevant data are uploaded to the SIP manager from a global security endpoint manager in a customized virtual computing instance running on a host computer, wherein the customized virtual computing instance provides isolation from other virtual computing instances running on the host computer and wherein each of the customized the virtual computing instance and the other virtual computing instances includes a virtual central processing unit (CPU), virtual memory and virtual storage:
at the SIP manager, performing at least one aggregation operation on the security-relevant data to produce networkwide aggregated security information;
storing the networkwide aggregated security information in a database accessible by the SIP manager;
downloading the networkwide aggregated security information from the SIP manager via a northbound SIP interface of the SIP manager to a global security controller;
at the global security controller, controlling security applications running in the computer network using the networkwide aggregated security information downloaded from the SIP manager;
downloading the networkwide aggregated security information from the SIP manager via the southbound SIP interface of the SIP manager to at least some of the components in the computer network, including the global security endpoint manager in the customized virtual computing instance running on the host computer; and at the host computer, executing a security service by a security application running in the customized virtual computing instance of the host computer using the networkwide aggregated security data downloaded from the SIP manager. ”
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425